Filed 11/17/22 Kuigoua v. State Personnel Board CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 ARNO PATRICK KUIGOUA,

                    Plaintiff and Appellant,                                                   C094164

           v.                                                                       (Super. Ct. No. 34-2020-
                                                                                   80003293-CU-WM-GDS)
 STATE PERSONNEL BOARD,

                    Defendant and Respondent;

 DEPARTMENT OF VETERANS AFFAIRS,

                    Real Party in Interest and Respondent.




         The Department of Veterans Affairs (CalVet) dismissed Arno Patrick Kuigoua
from his employment as a registered nurse at a CalVet residential care facility after it
determined he had committed numerous instances of misconduct. The State Personnel
Board (Board) sustained the dismissal and Kuigoua petitioned the trial court for a writ of




                                                             1
administrative mandate seeking to set aside the Board’s decision. The trial court denied
the petition.
       Kuigoua now contends (1) the administrative law judge (ALJ) abused her
discretion in denying Kuigoua’s motions for a continuance, (2) the trial court abused its
discretion in denying Kuigoua’s motion to augment the administrative record, and (3) the
penalty of dismissal was excessive and unsupported by the evidence.
       Finding no abuse of discretion, we will affirm the trial court’s order denying the
petition for writ of administrative mandate.
                                      BACKGROUND
       Kuigoua’s responsibilities as a registered nurse at a CalVet residential care facility
included providing care, conducting assessments, identifying needs, and developing and
implementing care plans. CalVet dismissed Kuigoua for numerous incidents, including
making inappropriate sexual comments and gestures to coworkers, being rude to
subordinates and supervisors, failing to complete comprehensive assessments and
updated care plans after a resident’s multiple falls, failing to arrange for an escort to help
a resident return after a medical procedure, and refusing to follow instructions about
nursing tasks and resident care.
       The events supporting dismissal included the following:
   • Kuigoua commented to a coworker about the size of his condoms;
   • he grabbed his crotch and shook it at a coworker;
   • he commented to a worker of Indian descent that he “really likes Indian girls” and
       asked her to hook him up with her cousin;
   • he failed to allow a subordinate to leave for an approved family medical
       appointment;
   • he sent improper reprimands to a subordinate;
   • he failed to assist a resident to prepare for a colonoscopy;
   • he failed to assist with resident care when needed;

                                               2
   • he failed to complete a comprehensive nursing assessment, a fall risk assessment,
       and care plan update after a resident had several falls; and
   • he failed to arrange for an escort to help a resident return to the clinic after a
       medical procedure.
       At a Skelly hearing, the dismissal was upheld, and Kuigoua appealed to the
Board.1 An ALJ held a hearing and issued a proposed decision upholding the dismissal
based on inexcusable neglect of duty, insubordination, dishonesty, discourteous
treatment, willful disobedience, and other failure of good behavior. (Gov. Code,
§ 19572.) The Board adopted the ALJ’s proposed decision.
       Kuigoua filed a petition for writ of administrative mandate, seeking an order
setting aside the Board’s decision. The trial court denied the petition.
                                STANDARD OF REVIEW
       The Board is an adjudicatory body that reviews discipline imposed by an
appointment authority -- here, CalVet. The Board weighs evidence, determines facts, and
exercises discretion. (Gonzalez v. State Personnel Bd. (1995) 33 Cal.App.4th 422, 428.)
On a petition for writ of administrative mandate challenging a Board decision, the trial
court must determine “whether the [Board] has proceeded without, or in excess of,
jurisdiction; whether there was a fair trial; and whether there was any prejudicial abuse of
discretion. Abuse of discretion is established if the [Board] has not proceeded in the
manner required by law, the order or decision is not supported by the findings, or the
findings are not supported by the evidence.” (Code Civ. Proc., § 1094.5, subd. (b).)
“Where it is claimed that the findings are not supported by the evidence, in cases in
which the court is authorized by law to exercise its independent judgment on the
evidence, abuse of discretion is established if the court determines that the findings are




1 Skelly v. State Personnel Bd. (1975) 15 Cal.3d 194.


                                              3
not supported by the weight of the evidence. In all other cases, abuse of discretion is
established if the court determines that the findings are not supported by substantial
evidence in the light of the whole record.” (Code Civ. Proc., § 1094.5, subd. (c).) When
a party appeals the trial court’s order denying a petition for writ of administrative
mandate, we review the Board’s decision independently, applying the same standard as
the trial court. (Carrancho v. California Air Resources Board (2003) 111 Cal.App.4th
1255, 1275 (Carrancho).)
                                       DISCUSSION
                                              I
       Kuigoua contends the ALJ abused her discretion in denying Kuigoua’s motions
for a continuance.
                                              A
       Kuigoua’s union, Service Employees International Union, Local 1000 (SEIU),
provided Kuigoua with legal representation when he appealed his dismissal to the Board.
An evidentiary hearing was set for April 3, 2019, but in a letter dated March 7, 2019,
SEIU informed Kuigoua that it would no longer provide representation to him in the
Board proceeding because his case lacked merit.
       On March 19, 2019, Kuigoua filed a motion to continue the hearing, declaring that
he received the SEIU letter by mail on March 11, 2019. He claimed it would be
“virtually impossible for anyone to take over such a large case” so close to the scheduled
evidentiary hearing. Kuigoua added that he had not yet received essential documents he
had sought through discovery. CalVet opposed the motion for a continuance because
witnesses had been subpoenaed and counsel was ready to proceed.
       On March 22, 2019, the ALJ denied the motion to continue the hearing, ruling that
without more, a simple withdrawal of representation did not establish good cause for a
continuance and Kuigoua did not affirmatively show that the interests of justice required
a continuance. According to the ALJ, CalVet had established that a continuance would

                                              4
be prejudicial, Kuigoua had not established that the documents he sought to obtain
through discovery were essential, and a continuance would have a negative impact on the
Board’s calendar. The ALJ further observed that if a continuance were granted, the
Board would violate Government Code section 18671.1 by not holding the hearing within
six months after the filing of the appeal, and Kuigoua refused to waive the time
limitation.
       On March 25, 2019, Kuigoua waived the time limitation under Government Code
section 18671.1 and again moved for a continuance. The ALJ denied the motion, and an
evidentiary hearing took place on April 3, 2019.
                                              B
       Kuigoua argues the trial court was wrong in stating that Kuigoua did not have a
right to be represented by counsel at the evidentiary hearing. It is true that in its order
denying Kuigoua’s petition for writ of administrative mandate, the trial court noted that,
generally, parties have no right to representation by counsel in civil cases, citing White v.
Board of Medical Quality Assurance (1982) 128 Cal.App.3d 699, 707. But we need not
consider what the trial court said because our focus is on the Board’s decision, which we
review independently. We do not rely on any statements, findings, or rulings of the trial
court on appeal, and Kuigoua cannot obtain reversal by challenging statements made by
the trial court. (Carrancho, supra, 111 Cal.App.4th at p. 1275.)
       Kuigoua next argues, more to the point, that the ALJ abused her discretion in
denying the motions for continuance. While we are sympathetic to the difficulties
attendant in losing representation within weeks of an evidentiary hearing, our review of
the record and the applicable regulation governing continuances indicates Kuigoua has
not established an abuse of discretion.
       Continuances for administrative hearings are governed by section 60.2 of title 2 of
the California Code of Regulations (hereafter section 60.2). Section 60.2 requires the
moving party to include in the motion all facts that support the request to continue the

                                              5
hearing. (§ 60.2, subd. (c)(2).) It also provides that a motion for continuance based on an
assertion of good cause will only be considered if filed within 10 days after the need for a
continuance is discovered. (§ 60.2, subd. (b)(1).) In addition, it sets forth circumstances
that may indicate good cause, including (A) the unavailability of an essential witness,
(B) the unavailability of a party or counsel due to death, illness, or other excusable
circumstances, (C) the substitution of counsel, but only where there is an affirmative
showing that the substitution was required in the interests of justice, and (D) a party’s
excused inability to obtain essential testimony, documents, or other material evidence
despite diligent efforts. (§ 60.2, subd. (b)(1).)
       The letter from SEIU indicating that it would no longer provide representation to
Kuigoua was dated March 7, 2019. The proof of service for the letter indicated it was not
only mailed to Kuigoua on that date, but also e-mailed to him at the e-mail address
Kuigoua had provided on his motion. Kuigoua did not file his initial motion for
continuance until March 19, 2019, more than 10 days after the letter had been e-mailed to
him. Although Kuigoua’s motion declared that he did not receive the SEIU letter until
March 11, 2019, the proof of service indicated otherwise. Kuigoua’s motion was
arguably untimely. (§ 60.2, subd. (b)(1).)
       In any event, Kuigoua’s motions did not sufficiently include all the facts that
would support the request to continue the hearing, as required by section 60.2,
subdivision (c)(2). For example, he did not adequately explain whether he would in fact
seek other counsel or what efforts he had already made to obtain other counsel. In
addition, he did not make the showings required by section 60.2, subdivision (b)(1). If
his asserted good cause was based on his unavailability or the unavailability of counsel,
he did not sufficiently show or argue excusable circumstances as required by section
60.2, subdivision (b)(1)(B). If his asserted good cause was based on the need for
substitution of counsel, he did not adequately show or argue the interests of justice as
required by section 60.2, subdivision (b)(1)(C). And if his asserted good cause was based

                                               6
on his inability to obtain documents, he did not sufficiently show or argue that his
inability was excused, that the documents were essential, or that he made diligent efforts,
as required by section 60.2, subdivision (b)(1)(D). Moreover, Kuigoua did not address
CalVet’s contention that a continuance would cause prejudice, a matter the ALJ was
required to consider under section 60.2. subdivision (d)(4). On this record, it was not an
abuse of discretion to deny the continuance because Kuigoua did not make the showing
required by section 60.2.
       In his briefing on appeal, Kuigoua did not cite section 60.2 or base his arguments
on that regulation. Instead, he cited Vann v. Shilleh (1975) 54 Cal.App.3d 192. In that
civil court case, counsel withdrew on a Friday in a matter that was set for the following
Monday, and the trial court denied a motion to continue to obtain new counsel. The
denial was based on the trial court’s policy of never granting continuances. (Id. at
p. 195.) The Court of Appeal concluded the denial of the motion to continue was an
abuse of discretion under the circumstances because the trial court had a policy of not
granting continuances and the trial court had a duty to protect the litigant from counsel’s
improper abandonment. (Id. at pp. 197-199.)
       Vann is distinguishable in a number of ways. Here, section 60.2 sets forth
required showings that Kuigoua did not satisfy and that were not applicable in Vann.
Also, while the record indicates SEIU declined to provide representation within weeks of
the evidentiary hearing, it was never established in this matter that SEIU improperly
“abandoned” Kuigoua. Furthermore, there is no indication the ALJ had a policy of never
granting continuances.
       Kuigoua’s contention lacks merit.
                                             II
       Kuigoua next contends the trial court abused its discretion in denying Kuigoua’s
motion to augment the administrative record.



                                             7
       Subdivision (e) of Code of Civil Procedure section 1094.5 allows a trial court in
an administrative mandate case to admit and consider evidence that a reasonably diligent
party could not have produced at the administrative hearing. Generally, judicial review is
confined to the record of the administrative hearing, but a trial court may receive
additional evidence if the conditions of section 1094.5, subdivision (e) are present.
(Sierra Club v. California Coastal Com. (2005) 35 Cal.4th 839, 863.) We review the trial
court’s exclusion of such evidence for abuse of discretion. (Evans v. City of San Jose
(2005) 128 Cal.App.4th 1123, 1143.)
       The ALJ found that a resident at the residential care facility had fallen more than
once and then died, and that the death was caused by acute respiratory failure and
aspiration pneumonia. The ALJ did not attribute the falls or death to anything Kuigoua
did or did not do. But it found that Kuigoua had failed to complete the required
comprehensive nursing assessment, fall risk assessment, and care plan update for the
resident after a fall. The finding of misconduct was based on failure to perform duties
necessitated by the falls.
       Later, in the trial court, Kuigoua sought to augment the administrative record to
include a subsequent investigative report by the Department of Social Services pertaining
to the decedent. The report, which was dated after Kuigoua’s administrative hearing,
noted that although the resident died soon after one of his falls, the allegations that staff
negligence caused the falls and death were unsubstantiated. The trial court denied the
motion to augment.
       The trial court did not abuse its discretion in denying the motion to augment.
Although the proffered report by the Department of Social Services found
unsubstantiated the allegations that staff negligence caused the falls and death, it did not
say that Kuigoua had properly performed all of his required duties. It did not exonerate
Kuigoua of misconduct. Because the report was not relevant to whether Kuigoua failed
to properly perform his job duties or was lawfully dismissed, and because the Board did

                                               8
not have the report when it made its decision, the trial court did not abuse its discretion in
excluding the report.
                                              III
       In addition, Kuigoua argues the penalty of dismissal was excessive and
unsupported by the evidence.
       The Board “is an agency of constitutional authority; hence, once the [Board]
renders a decision, its determination regarding whether the facts justify discipline and, if
so, what the appropriate penalty should be, will not be disturbed in a mandamus
proceeding unless the [Board] patently abused its exercise of discretion by acting
arbitrarily, capriciously, or beyond the bounds of reason. [Citations.]” (County of
Siskiyou v. State Personnel Bd. (2010) 188 Cal.App.4th 1606, 1615.)
       “In considering whether an abuse of discretion occurred in the discipline of a
public employee, the overriding consideration is the extent to which the employee’s
conduct resulted in, or if repeated is likely to result in, harm to the public service. Other
factors include the circumstances surrounding the misconduct and the likelihood of its
recurrence.” (Warren v. State Personnel Bd. (1979) 94 Cal.App.3d 95, 107-108.)
       Kuigoua asserts that the penalty of dismissal was clearly excessive, especially
considering the finding by the Department of Social Services that the resident’s falls and
death were not a result of staff neglect. But as we have noted, Kuigoua’s dismissal was
not based on the resident’s falls or death. Indeed, the ALJ recognized it was unknown
whether a proper assessment and care plan would have successfully prevented the
subsequent falls.
       Considering Kuigoua’s sexual misconduct, rude and discourteous behavior,
insubordination, and failure to fulfill his responsibilities, dismissal was well within the
realm of discretion afforded to the Board in its constitutional authority as the body
assigned to make such decisions. And the numerous incidents of misconduct made it



                                              9
reasonable to infer Kuigoua would continue to engage in conduct harmful to the public
service if he remained in his job. The Board did not abuse its discretion.
                                      DISPOSITION
       The order denying the petition for writ of administrative mandate is affirmed.
CalVet is awarded its costs on appeal. (Cal. Rules of Court, rule 8.278(a).)



                                                    /S/
                                                 MAURO, Acting P. J.



We concur:



    /S/
HOCH, J.



    /S/
BOULWARE EURIE, J.




                                            10